Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 and 4/19/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (US 2010/0195342) (hereinafter Lambert).
Re claim 1: Lambert discloses an optical light beam projection device comprising: a plurality of submatrices (matrices of 32, fig. 2), each of the submatrices (matrices of 32) including a set of primary light sources (40, fig. 2), which emit light rays that propagate in a first direction (right direction, fig. 2); and a primary optical system(48, 28, fig. 2) including a lens (48, fig. 2) placed downstream of the set of primary light sources (40) along the first direction (see fig. 2), the lens (48) having an input surface (surface of 48 facing 40, fig. 2) and an output surface (52, fig. 4A), the input surface (surface of 48 facing 40) provided with a plurality of input dioptres (48, fig. 4B), each of the plurality of input dioptres (48, fig. 4B) being placed in front of 

Re claim 2: Lambert discloses each of the plurality of input dioptres (48, fig. 4B) has a convex surface (see fig. 4B), each convex surface being associated with each of the submatrices (see fig. 2).  

Re claim 3: Lambert discloses the single output dioptre (52, fig. 5A) outputs the light rays from the plurality of input dioptres (48).  

Re claim 4: Lambert discloses the input dioptres (48, fig. 4B) are configured to form virtual images of the submatrices (matrices of 32) and the primary optical system (48, 28, fig. 2) is configured to form the virtual images in a plane (lens capable of forming virtual images of light on plane since claimed structure is identical).  

Re claim 5: Lambert discloses each of the plurality of input dioptres (48, fig. 4B) is arranged in the downstream of each primary light source (32, fig. 2) along the first direction (right direction, fig. 2).  



Re claim 7: Lambert discloses the set of primary light sources (40, fig. 2) is arranged as a rectangular array (see fig. 2) of at least two columns by at least two rows (four columns and two rows of LEDS 40, fig. 2).  

Re claim 8: Lambert discloses the single output dioptre (52, fig. 4B) is configured to correct optical aberrations.  

Re claim 10: Lambert discloses each of the submatrices (submatrices of 32, fig. 2) is disposed on a separate substrate (substrate of 32, fig. 2).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2010/0195342) in view of Hager (US 2017/0097132).
Re claim 9: Lambert fails to teach the single output dioptre has a substantially spherical form.  

Therefore, in view of Hager, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the singe output dioptre of Lambert to be of a substantially spherical form, in order to shape the light entering the primary lens system in a desired manner.

Claims 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2010/0195342) in view of Yagi (EP 2357399) (refer to IDS filed 12/15/2020).
Re claim 11: Lambert teaches an optical light beam projection device comprising: a plurality of submatrices (matrices of 32, fig. 2), each of the submatrices including a set of light emitting diodes (40, fig. 2) (LEDS, see para [0023]), which emit light rays that propagate in a first direction (right direction, fig. 2); and a primary optical system (48, 28, fig. 2) including a lens (48, fig. 2) placed downstream of the set of light emitting diodes (40) along the first direction (right direction, fig. 2), the lens (48) having an input surface (surface of 48 facing 40, fig. 2) and an output surface (52, fig. 4A), the input surface (surface of 48 facing 40) provided with a plurality of input dioptres (48, fig. 4B),each of the plurality of input dioptres (48) being placed in front of each of the light emitting diodes (40) in each of the submatrices (see fig. 2), the output surface (52) of the lens (48) having an output dioptre (52), each of the output dioptre (52) being placed in front of each of the submatrices (see fig. 2).
However, Lambert fails to teach the output surface of the lens having a plurality of output dioptres.

Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the output dioptre of Lambert to include a plurality of output dioptres, in order to light output of the primary optical system to provide a desired light output.

Re claim 12: Lambert teaches the plurality of input dioptres (48, fig. 2) and the output dioptre (52, fig. 2) are made of an integral single piece of material (see fig. 2).  
However, Lambert fails to teach the plurality of input dioptres and the plurality of output dioptres are made of an integral single piece of material.
Yagi teaches the plurality of input dioptres (left surface of 30, fig. 2) and the plurality of output dioptres (right surface of 30, fig. 2) are made of an integral single piece of material (see fig. 2).  
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the output dioptre of Lambert to include a plurality of output dioptres, in order to adjust the light output of the primary optical system to provide a desired light output.

Re claim 16: Lambert teaches each of the plurality of input dioptres (48, fig. 2) has a convex surface (see fig. 2).  



Re claim 18: Lambert teaches each of the submatrices (matrices of 32, fig. 2) is disposed on a separate substrate (see fig. 2).  

Re claim 19: Lambert teaches each of the plurality of input dioptres (48, fig. 2) is arranged in the downstream of each primary light source (40, fig. 2) along the first direction (right direction, fig. 2).  

Re claim 20: Lambert teaches each of the plurality of input dioptres (48, fig. 2) is a convergent input micro-dioptre with a convex surface (see fig. 2).  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2010/0195342) in view of Yagi (EP 2357399) as applied to claim 11 above, and further in view of Li et al. (US 2009/0161360) (hereinafter Li).
Re claim 13: Lambert teaches the plurality of input dioptres (48, fig. 2) being a first piece of material (see fig. 2).
However, Lambert in view of Yagi fails to teach the plurality of input dioptres and the plurality of output dioptres are made of two separate pieces of materials, the plurality of output dioptres being a second piece of material.  
Li teaches the plurality of input dioptres (340, fig. 3) and the plurality of output dioptres (350, fig. 3) are made of two separate pieces of materials (two separate materials of 360, fig. 3), 
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the plurality of input dioptres and the plurality of output dioptres to be made of two separate pieces of materials where the plurality of input dioptres being a first piece of material, and the plurality of output dioptres being a second piece of material, in order to adjust the light output of the primary optical system to provide a desired light output.

Re claim 14: Lambert in view of Yagi fails to teach the first piece includes a flat output face.  
Li teaches the first piece (piece of 340, fig. 3) includes a flat output face (flat surface of 340, fig. 3).
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the first piece to include a flat output face, in order to adjust the light output of the primary optical system to provide a desired light output.

Re claim 15: Lambert teaches the first piece (48, fig. 2) includes a convex output face (52, fig. 2).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakada (US 2015/0252975), Koerner (US 2008/0043485), Benitez (US 2016/0010811), and Sjobom (US 5,515,253) disclose a similar beam projection device with an light source matrix and primary lens with input and output dioptres.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875